DETAILED ACTION
In response to communication filed on 22 November 2020, claims 1, 3-6, 8, 10-13, 15 and 17-20 are amended. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2020 has been entered.
 
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “ownership of the cluster to a quorum” should read as --ownership of the cluster group to a quorum-- since it appears to be a typographical error that may cause antecedent basis issues. 
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see "Claim Rejections - 35 U.S.C §103” regarding independent claims 1, 8 and 15, filed 22 November 2020, have been carefully considered but are not persuasive. The arguments are related to newly added limitations and are addressed in the rejection below. 
Applicant’s arguments, see “Claim Rejections – 35 U.S.C. § 103” regarding dependent claims 2, 9 and 16, filed 22 November 2020 are considered to be persuasive and therefore a new reference has been incorporated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-8, 10, 12-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit et al. (US 2018/0060496 A1, hereinafter “Bulleit”) in view of Mohanta et al. (US 2019/0238634 A1, hereinafter “Mohanta”) further in view of Durvasula et al. (US 2019/0108542 A1, hereinafter “Durvasula”).

Regarding claim 1, Bulleit teaches
A method, comprising: (see Bulleit, [0034] “method for requesting and receiving certified self-sovereign identity credentials”). 
connecting a plurality of application instances of a plurality of storage nodes to a blockchain (see Bulleit, Fig.1; [0057] “The environment 100 may include blockchain system(s) 180 that may be configured to maintain a healthcare blockchain to enable the functionality”; [0059] “the blockchain system(s) 180 may be configured to send and/or receive messages with other entities and/or applications operating on one or more other entities”; [0088] “interactions 
receiving, by the blockchain (see Bulleit, [0186] “the request may be sent to the blockchain system(s) 180, such as via the one or more network(s) 110”) from the plurality of application instances connected… (see Bulleit, Fig. 4 – the request is passed on from the Application store systems 122 to Blockchain systems 180; [0090] “If the request is to the application store system(s) 122, then, at 404, the client system 104 may be redirected to… may request verification of the user's access to the healthcare blockchain”) a request to (see Bulleit, [0186] “the request may be sent to the blockchain system(s) 180, such as via the one or more network(s) 110”; [0090] “If the request is to the application store system(s) 122, then, at 404, the client system 104 may be redirected to… may request verification of the user's access to the healthcare blockchain”). 
of peer nodes of the blockchain; and (see Bulleit, [0062] “variety of methods, such as voting among peer nodes”).  
granting ownership of… (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) of the peer nodes of the blockchain (see Bulleit, [0062] “variety of methods, such as voting among peer nodes to determine which candidates should be admitted into the healthcare blockchain”; [0105] “new permissions may be added to the healthcare blockchain… subject the permissions conditions stipulated with the modified permissions… private, or permissioned, blockchains of the sort to used in the healthcare blockchain system is the ability for the consensus participating nodes”).  
Bulliet does not explicitly teach blockchain via a blockchain application programming interface (API); blockchain from the plurality of application instances connected via the blockchain API; resolve ownership of a cluster group that includes the plurality of storage nodes; identifying consensus decision votes of peer nodes; the cluster group to a storage node elected based on the consensus decision votes of the peer nodes. 
However, Mohanta discloses clusters of nodes and also teaches
resolve ownership of (see Mohanta, [0014] “various cluster management operations, including… participating in consensus decisions resolving network splits and data ownership issues”) a cluster group that includes the plurality of storage nodes; (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources”). 
identifying consensus decision votes of the nodes (see Mohanta, [0014] “Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process 104 that performs various cluster management operations”; [0015] “replica nodes may be given a greater number of votes for the purposes of voting to commit state changes than non-replica nodes. In one example, the desired number n of managing nodes is an odd number, so as to avoid voting to a tie”). 
the cluster group to a storage node (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources”; [0014] “various elected (see Mohanta, [0008] “the data stored in the cluster remains available in the cluster as long as a minimum number of the managing nodes remain functioning”) based on the consensus decision votes of the nodes (see Mohanta, [0014] “Those nodes falling into the first group (i.e., managing nodes) will instantiate or run a cluster management process 104 that performs various cluster management operations”; [0015] “replica nodes may be given a greater number of votes for the purposes of voting to commit state changes than non-replica nodes. In one example, the desired number n of managing nodes is an odd number, so as to avoid voting to a tie”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cluster of nodes, resolving ownership and consensus decision votes as being disclosed and taught by Mohanta, in the system taught by Bulliet to yield the predictable results of improving performance, fault tolerance and load balancing (see Mohanta, [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources. A cluster of nodes can provide improved performance, fault tolerance, and load balancing. In this case, each node may perform one or more of the primary functions of the cluster (e.g., storing and serving data, producing and consuming data streams, and the like)”).
The proposed combination of Bulliet and Mohanta does not explicitly teach blockchain via a blockchain application programming interface (API); blockchain from the plurality of application instances connected via the blockchain API. 
However, Durvasula discloses blockchain API host that receives a request and teaches
blockchains connected to applications via a blockchain application programming interface (API); (see Durvasula, [0022] “network 100 comprises a plurality of blockchain API hosts 104 that communicate with blockchain 102 in response to receiving API calls from various 
communicating with blockchains via the blockchain API, (see Durvasula, [0022] “network 100 comprises a plurality of blockchain API hosts 104 that communicate with blockchain 102 in response to receiving API calls from various other computing devices and systems seeking to read from or write to blockchain 102… Each computing device may run applications to interact with blockchain 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of cluster of blockchain API as being disclosed and taught by Durvasula, in the system taught by the proposed combination of Bulliet and Mohanta to yield the predictable results of improving control over the content of the blockchain and the public networks (see Mohanta, [0019] “a blockchain driven peer-to-peer payment network enables near-instant transaction authorization and settlement”; [0021] “Consortium and private networks may offer improved control over the content of the blockchain and public networks”).
Claims 8 and 15 incorporate substantively all the limitations of claim 1 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Bulliet, Mohanta and Durvasula teaches
wherein the granting comprises granting ownership (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) of the cluster group (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology to a quorum (see Mohanta, [0009] “the nodes that are best suited to serve as managing nodes (i.e., to increase the likelihood of maintaining the quorum…. minimize the processing load associated with consensus decisions”) of the plurality of storage nodes of the cluster group (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources”). The motivation for the proposed combination is maintained. 
Claims 10 and 17 incorporate substantively all the limitations of claim 3 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Bulliet, Mohanta and Durvasula teaches
determining one or more of the plurality of storage nodes of the cluster group has failed (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create 
Claims 12 and 19 incorporate substantively all the limitations of claim 5 in an apparatus and computer-readable medium form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Bulliet, Mohanta and Durvasula teaches
reforming the cluster group with available ones of the plurality of storage nodes based on the consensus decision (see Mohanta, [0016] “conditions change within the system 100, a node that was previously designated as a non-managing node may later be selected as a managing node… a node that was previously selected as a managing node may later be designated as a non-managing node”; [0009] “Selecting the nodes that are most stable to serve as managing nodes may also minimize the amount of messaging involved in and minimize the processing load associated with consensus decisions”). The motivation for the proposed combination is maintained.
Claim 13 incorporates substantively all the limitations of claim 6 in an apparatus form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Bulliet, Mohanta and Durvasula teaches
transmitting an update transaction comprising (see Bulleit, [0138] “The instructions may also enable permissions for HIRs (e.g., EHR, PHI, etc.) to be established and/or updated on the healthcare blockchain”) reformed cluster group information (see Mohanta, [0016] “conditions change within the system 100, a node that was previously designated as a non-managing node may later be selected as a managing node… a node that was previously selected as a managing node may later be designated as a non-managing node”; [0009] to the blockchain; and (see Bulleit, [0138] “The instructions may also enable permissions for HIRs (e.g., EHR, PHI, etc.) to be established and/or updated on the healthcare blockchain”). 
storing the update transaction on the blockchain (see Bulleit, [0117] “the update of recording the HIR transaction”; [0138] “The instructions may also enable permissions for HIRs (e.g., EHR, PHI, etc.) to be established and/or updated on the healthcare blockchain”).  The motivation for the proposed combination is maintained.
Claim 14 incorporates substantively all the limitations of claim 7 in an apparatus form and is rejected under the same rationale.
Claim 20 incorporates substantively all the limitations of claims 6 and 7 in a computer readable form and is rejected under the same rationale.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit, Mohanta and Durvasula in view of Chalakudi et al. (US 2019/0057379 A1, hereinafter “Chalakudi”).

Regarding claim 2, the proposed combination of Bulliet, Mohanta and Durvasula teaches
performing the consensus decision (see Mohanta, [0015] “replica nodes may be given a greater number of votes for the purposes of voting to commit state changes than non-replica nodes. In one example, the desired number n of managing nodes is an odd number, so as to avoid voting to a tie”). The motivation for the proposed combination is maintained.

However, Chalakudi discloses registering the application with blockchain and also teaches
determining whether the plurality of application instances are registered on the blockchain; and (see Chalakudi, [0031] “File sender application 142 and/or file receiver application 144 may register with blockchain 108 using an application registration system 138 that assigns a unique blockchain address and/or a unique public/private cryptographic key pair to each application.  The blockchain address, public key, and/or private key may be stored in a central asset registry or application inventory system in association with an identifier (e.g., an application ID) that identifies the registered application”).
responsive to determining the plurality of application instances are registered on the blockchain, (see Chalakudi, [0031] “The blockchain address, public key, and/or private key may thus serve as a unique identifier for registered applications based on the one-to-one relationship between the registered application and corresponding blockchain address, public key, and/or private key”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of locking disks and granting access to locked disks as being disclosed and taught by Chalakudi, in the system taught by the proposed combination of Bulleit, Mohanta and Durvasula to yield the predictable results of improving blockchain security (see Chalakudi, [0016] “Consortium and private networks may offer improved control over the content of the blockchain and public networks may leverage the cumulative computing power of the network to improve security”).
Claims 9 and 16.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bulleit, Mohanta and Durvasula in view of Hase et al. (US 2016/0350352 A1, hereinafter “Hase”).

Regarding claim 4, the proposed combination of Bulleit, Mohanta and Durvasula teaches
the plurality of storage nodes; and (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources”).
the storage node (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and virtualization resources, are tightly integrated”; [0001] “A computer cluster may include a base node, and can be easily scaled by adding one or more additional nodes to create a cluster of shared compute and storage resources”) that is granted ownership (see Bulleit, [0205] “may have been granted permissions to a variety of HIRs associated with the applications arrayed in the vertical axis gallery 1600”) of the cluster (see Mohanta, [0010] “The system 100 comprises a cluster, i.e., a plurality of nodes 1021-102m (hereinafter individually referred to as a "node 102" or collectively referred to as "nodes 102")… one or more of the nodes 102 may comprise a hyperconverged node, i.e., a device in which various information technology resources, such as compute, storage, networking, and   
	The proposed combination of Bulleit, Mohanta and Durvasula does not explicitly teach locking one or more disks used by the plurality of storage nodes; granting access of the one or more locked disks to the storage nodes.
However, Hase discloses locking and accessing disks and also teaches
locking one or more disks used by nodes (see Hase, [0040] “The node that manages the locks for a particular set of blocks is the lock manager for that set of blocks”; [0096] “The lock manager responds to requests to write-to-disk by sending an exclusive lock for a write-to-disk operation”)
granting access of the one or more locked disks to write (see Hase, [0096] “the lock manager may send an exclusive lock granting permission to write-to-disk to the node with the most current version of the locked data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of locking disks and granting access to locked disks as being disclosed and taught by Hase, in the system taught by the proposed combination of Bulleit, Mohanta and Durvasula to yield the predictable results of providing data consistency when multiple nodes are requesting specific data (see Hase, [0039] “When a node requires access to a block, the node requests read access to the block from a node that has been designated to be the "lock manager" for that block. The lock manager responds by sending a read lock to the requesting node. The read lock grants the requesting node permission to read data items from the block, while not excluding other nodes from requesting other read locks for that block”).
Claims 11 and 18 incorporate substantively all the limitations of claim 4 in an apparatus and computer-readable medium form and are rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAISHALI SHAH/Examiner, Art Unit 2158